                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GERARDO HERNANDEZ,                                   Case No. 18-cv-06200-SK
                                   8                     Plaintiff,
                                                                                              CONDITIONAL DISMISSAL
                                   9              v.

                                  10     ROBERT FISCHER, et al.,                              Regarding Docket No. 33
                                  11                     Defendants.

                                  12           Plaintiff advises the Court that the parties have reached a full settlement of this matter.
Northern District of California
 United States District Court




                                  13   (Dkt. 33.) Plaintiff expects to file for dismissal of the action shortly, pending execution of the
                                  14   agreement by all parties and fulfillment of certain terms by Defendants. Accordingly, IT IS
                                  15   HEREBY ORDERED that this cause of action is dismissed without prejudice; provided,
                                  16   however that if any party hereto shall certify to this Court, within sixty days, with proof of service
                                  17   thereof, that the agreed consideration for said settlement has not been delivered over, the foregoing
                                  18   order shall stand vacated and this cause shall forthwith be restored to the calendar to be set for
                                  19   trial. If no certification is filed, after passage of sixty days, the dismissal shall be with prejudice.
                                  20           IT IS SO ORDERED.
                                  21   Dated: July 2, 2019
                                  22                                                      ______________________________________
                                                                                          SALLIE KIM
                                  23                                                      United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
